The Chancellor
decided, that the report should be signed by all the commissioners; or if not signed and acknowledged by all, it should state the reasons for the omission. And that it ought to appear from such report that all the commissioners met together and consulted upon the matter of the partition; where a sufficient reason is given for the report being signed by a part only. He also decided that where a share of premises partitioned is set off to a lunatic, or to an habitual drunkard, who has a committee appointed by this court, the title is vested in the lunatic, or drunkard, and not in his committee. (See 2 R. S. 246, § 28, 29, 31, 32.)